DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on August 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,655,008 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.
Considering Claim 1:  The prior art does not teach or render obvious the claimed composition due to the showing of unexpected results.  The closest prior art is Hale et al. (US 2005/0137356), discussed in the previous action.  Hale et al. teaches a composition comprising 50 to 85% by weight of polylactic acid and 15 to about 50% by weight of an aliphatic-aromatic polyester having butanediol as the polyol component (R11 and R12 are butylene) and a mixture of diacids having 35 to 65 mole percent of terephthalic acid/aromatic acid and 35 to 65 mole percent of a diacid from aliphatic acids (¶0019-24).  The aliphatic aromatic polyester used in the examples contains 55 mole percent of the aromatic acid (¶0172).  Hale et al. teaches the composition as additionally comprising 10 to 30 weight percent of cellulose fibers (¶0149-152) and 0 to 30 weight percent of a processing aid that can be talc (¶0114).
	Hale et al. does not teach the talc in an anticipatory manner or teach the claimed narrow range in an anticipatory manner.  Hale et al. uses calcium carbonate as the processing aid in the examples.  The declaration by the applicant filed 9/7/21 shows a large improvement in the dimensional stability when using the claimed talc nucleating agent compared to the calcium carbonate used in Hale et al.  The prior art of record does not suggest this effect, but rather teaches talc and calcium carbonate as being equivalents.  As such, the claimed composition has unexpected results over the closest prior art of record.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767